Citation Nr: 0828182	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-36 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Paget's disease. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1985 to January 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In a letter, dated in October 2006, the RO notified the 
veteran that his appeal was certified to the Board and that 
his records were being transferred there.  He was informed 
that he had 90 days from the date of the letter to request to 
appear personally before the Board to give testimony 
concerning his appeal.  

In January 2007, within the allotted 90 days, the Board 
received the veteran's request for a hearing before the 
Board. 

In accordance with 38 C.F.R. § 20.704, the veteran timely 
requested in writing a hearing before the Board. 

To ensure procedural due process, the case is REMANDED for 
the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  






The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


